Citation Nr: 1721121	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Brian K. Walker, Attorney


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1991 to June 1993 and from February 1995 to May 1996.  The Veteran was honorably discharged from his first period of active duty, but discharged under other than honorable conditions from his second period of active duty. 

This matter is before the before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2014, the Board remanded this matter for additional development.  Included in this remand, was the issue of service connection for psychiatric disorder.  In August 2016, the RO granted service connection for psychiatric disorder.  As such, this represents a full grant of the benefit sought as to that issue and the issue is no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's character of discharge from active duty service from February 1995 to May 1996 was other than honorable, and the AOJ failed to determine whether this discharge qualifies as active service for purpose of VA benefits.  Consequently, the AOJ must first determine whether the Veteran's character of discharge constitutes a bar to VA compensation benefits for the second period of service. 

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); Robinette v. Brown, 8 Vet. App. 69 (1995); Duenas v. Principi, 18 Vet. App. 512   (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the reasons noted below, the Board finds that a VA opinion is necessary in order to determine the nature and etiology of the Veteran's hypertension.

The Veteran contends that his hypertension is secondary to his service-connected acquired psychiatric disorder.  Pursuant to the Board's December 2014 remand instructions, VA scheduled the Veteran to attend a VA examination in order to determine the etiology of his hypertension, but the Veteran failed to appear.  A Report of Contact, dated December 1, 2016, documents the Veteran's report that he did not want to reschedule the hypertension examination, and he asked VA to proceed with his claim without an examination.  VA did not get an examination, but also failed to obtain an etiology opinion and denied the hypertension claim.  To ensure compliance with the Board's prior remand instructions, the Veteran's file should be forwarded to an examiner for a file review and nexus opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran's character of discharge from active duty service from February 1995 to May 1996 constitutes a bar to payments of VA compensation benefits for that period of service.

2.  Obtain the Veteran's VA treatment records from April 2016 to the present. 

3.  After completing the development requested in items 1 and 2, provide the claim file, to include a copy of this remand, to an appropriate medical professional to determine the etiology of the Veteran's hypertension.  The examiner is informed that the Veteran is service-connected for an acquired psychiatric disorder. 

After reviewing the claim file, the reviewing clinician should provide a history of the Veteran's hypertension and provide an opinion to the following: 

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service (deemed honorable for VA purposes), manifested to a compensable degree within one year of separation from active service, or is otherwise related to any in-service disease, event, or injury? 

(B)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is causally related to or was aggravated beyond its natural progression by the Veteran's service-connected acquired psychiatric disorder?  

The reviewing clinician should provide a complete rationale for any opinion(s) rendered.  If the reviewing clinician cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




